1

2

3                                                                              FILED IN THE
                                                                           U.S. DISTRICT COURT
                                                                     EASTERN DISTRICT OF WASHINGTON


4                                                                     Feb 08, 2019
                                                                          SEAN F. MCAVOY, CLERK
5                         UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
6

7
      MATTHEW SEAMAN, a married
8     man,                                       NO: 1:17-CV-3077-RMP

9                              Plaintiff,        ORDER OF DISMISSAL WITH
                                                 PREJUDICE
10          v.

11    BAINTER GROUP, LLC, a
      Washington limited liability
12    company; and GREG BAINTER and
      ADELE BAINTER, husband and
13    wife,

14                             Defendants.

15

16         BEFORE THE COURT is the parties’ Stipulation of Dismissal with

17   Prejudice, ECF No. 23. Having reviewed the Stipulation and the record, the Court

18   finds good cause to approve dismissal. Accordingly, IT IS HEREBY ORDERED:

19         1. The parties’ Stipulation of Dismissal with Prejudice, ECF No. 23, is

20               APPROVED.

21


     ORDER OF DISMISSAL WITH PREJUDICE ~ 1
1          2. Plaintiff’s Complaint is dismissed with prejudice and without fees or

2             costs to any party.

3          3. All pending motions, if any, are DENIED AS MOOT.

4          4. All scheduled court hearings, if any, are STRICKEN.

5          IT IS SO ORDERED. The District Court Clerk is directed to enter this

6    Order, enter judgment of dismissal with prejudice, provide copies to counsel, and

7    close this case.

8          DATED February 8, 2019.

9
                                                s/ Rosanna Malouf Peterson
10                                          ROSANNA MALOUF PETERSON
                                               United States District Judge
11

12

13

14

15

16

17

18

19

20

21


     ORDER OF DISMISSAL WITH PREJUDICE ~ 2
